Citation Nr: 0946101	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  05-06 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a fallen arch of 
the right foot.

2.  Entitlement to an initial compensable rating for a fallen 
arch of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 1996 to May 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
RO in Chicago, Illinois, which denied service connection for 
fallen arches.  

The Board remanded this case in November 2007 and September 
2008 for provision of a medical examination and opinion.  It 
returns now for appellate consideration.

Following the Board's November 2007 remand, the RO granted 
service connection for the fallen arch of the left foot.  
This terminated the Board's jurisdiction.  See Grantham v. 
Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  The appellant did 
file a Notice of Disagreement to the June 2008 rating 
decision granting service connection, contesting the initial 
noncompensable rating assigned.  The Board's September 2008 
remand ordered in part that a Statement of the Case be 
issued.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  The RO issued an August 25, 2009 Statement of the 
Case.  Prior to the expiration of the window for the 
appellant to file a Substantive Appeal, the RO returned the 
file to the Board.  The appellant's representative filed an 
October 21, 2009 informal hearing presentation, listing the 
left foot issue and requesting a Board decision.  The Board 
is satisfied that the IHP constitutes a timely Substantive 
Appeal.  See 38 C.F.R. § 20.202 (2009).  The Board will 
consider the initial rating for the left foot.  


FINDINGS OF FACT

1.  The appellant does not have a fallen arch of the right 
foot.

2.  The appellant's fallen arch of the left foot is no more 
than mild, with complaints of pain on use, requiring only 
arch support for relief of symptoms, and lacking objective 
changes or abnormal use of the foot.


CONCLUSIONS OF LAW

1.  A fallen arch of the right foot was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for an initial compensable evaluation for 
fallen arch of the left foot are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection and an initial compensable rating.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements in service connection 
and initial ratings cases.  See id.; see also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the appellant's claim, a 
letter dated in December 2003 satisfied the duty to notify 
provisions except as to the degree of disability and 
effective date elements of Dingess.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A November 2007 
letter provided complete duty to notify compliance.  Although 
this letter was not sent prior to initial adjudication of the 
appellant's claims, this was not prejudicial to her, since 
she was subsequently provided adequate notice in November 
2007, she was provided nine months to respond with additional 
argument and evidence and the claims were readjudicated and 
an additional supplemental statement of the case (SSOC) was 
provided to the appellant in June 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value 
of a medical opinion is derived from a factually accurate, 
fully articulated, and soundly reasoned opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a December 2008 medical 
examination to obtain an opinion as to whether she had a 
right foot disability as the result of service.  This opinion 
was rendered by a medical professional following a thorough 
examination and interview of the appellant and review of the 
claims file.  The appellant's VA treatment records and 
private medical records from 2002 through 2008 reflect 
treatment without a diagnosis of a fallen arch on the right 
foot.  There is no indication that the appellant has a 
disability of right foot at the date of claim or presently.  
As these examinations are current, thorough and focus on the 
affected area, the Board finds that the preponderance of the 
medical evidence is against a current diagnosis of the 
claimed disorder.  Therefore, the Board finds that the 
examination is adequate.  See Nieves-Rodriguez, supra.  

The RO provided the appellant an appropriate VA examination 
in December 2007 with respect to her left foot.  The 
appellant has not reported receiving any recent treatment 
specifically for this condition (other than at VA and the 
private treatment mentioned above, records of which are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
she was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2007 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

The appellant contends that she has fallen arch of the right 
foot as a result of service.  For the reasons that follow, 
the Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The appellant's service treatment records show that fallen 
arches were not noted prior to entry.  The appellant 
underwent an enlistment examination in August 1994.  The 
examiner noted mild pes cavus with bilateral hallux valgus, 
asymptomatic.  Pes cavus indicates a high arch.  The 
appellant was treated for left foot pain in August 1996, for 
pain and tenderness.  She was diagnosed with plantar 
fasciitis and given arch supports.  She had an October 1999 
physical examination which noted her feet to be normal.  The 
appellant was separated from service following a medical 
evaluation board, which did not mention foot problems.

Private treatment records from Drs. Waldyke and Christie have 
been associated with the record.  The Waldyke records show 
treatment for eczema of the feet in June and October 2002.  
The Christie records show left foot treatment in April 2003.  
There is no indication of fallen arch of the right foot.

The appellant underwent a December 2007 VA examination.  This 
examination focused on the left foot.  No significant 
findings related to the right foot were made.  The use of 
bilateral arch supports was noted.

The appellant also underwent a December 2008 VA examination 
for this claim.  The appellant was specifically noted to have 
no fallen arch on the right foot.  The appellant denied any 
symptoms on the right side.  The examiner noted the presence 
of high, not fallen arches.  The Board notes that this is 
consistent with her entrance examination in 1994.  

The appellant's claim for the right foot is unsupported by 
the evidence of record.  The appellant's February 2005 Form 9 
contains a statement, but this concerns the left, not right 
foot.  There is no more specific argument regarding the right 
foot of record.  In light of the specific medical 
examinations and lack of current diagnosis regarding the 
right foot, service connection cannot be granted for the 
fallen arch of the right foot.  See Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997). 

As such, the Board finds that the preponderance of the 
evidence is against the appellant's service connection claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Increased Ratings

The appellant contends that she is entitled to an initial 
compensable rating for her fallen arch of the left foot.  For 
the reasons that follow, the Board concludes that an 
increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009). 

Pes planus is rated utilizing Diagnostic Code (DC) 5276 
(flatfoot, acquired).  38 C.F.R. § 4.71a (2009).  Under DC 
5276, a non-compensable (zero percent) rating is for 
application when there is mild disability relieved by built-
up shoe or arch support.  Id.  A 10 percent rating is for 
application when there is moderate disability evidenced by 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet.  Id.  A 20 percent rating is for application when 
there is severe unilateral disability with objective evidence 
of marked deformity such as pronation or abduction, pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  Id.  Higher ratings are 
warranted for bilateral pes planus, but are inapplicable 
given the outcome reached above regarding the right foot.  

The appellant's private medical records show treatment for 
the left foot beginning in April 2003.  The appellant 
complained of numbness and loss of feeling on the inner space 
of the 3rd and 4th toes.  There was decreased arc height on 
weight bearing.  The appellant's heels were everted with 
weight bearing.  There was pain on palpation of the 3rd inner 
space of the left foot with upward pressure.  There was a 
lateral prominence of the 5th metatarsal head and a medial 
prominence of the 1st metatarsal head.  There were no open 
lesions or macerations.  She was provided with orthotic 
devices.  The appellant denied hammer toes, bunions and 
stiffness.  The appellant indicated that the pain worsened on 
ambulation.  She characterized the pain as a 1 out of 10.  
The diagnosis was rule out neuritis.

The appellant has sought VA treatment since separation from 
service.  Her treatment records show her first complaints 
regarding her feet in January 2005.  The appellant had two 
visits where she complained of foot symptoms, January 21 and 
25.  On the 21st, her symptoms were painful arches, 
aggravated by standing and walking.  The appellant denied 
swelling, redness or an inability to move her foot or walk.  
On the 25th, the appellant reported pain with walking.  The 
appellant complained of pain along the bottom of her feet and 
toe numbness.  She reported maneuvering her foot until it 
cracks.  She reported minimal improvement with inserts.  On 
examination, she had pinpoint tenderness to palpation along 
the plantar surface of the foot between the 2nd and 3rd toes, 
and decreased sensation to pinprick o f the 4th and 5th toes 
on the dorsal and plantar surfaces.

An x-ray study of the left foot was performed in January 
2005, with interpretation in February 2005.  The exam was 
negative for fracture, dislocation or subluxation.  Soft 
tissues did not suggest diffuse or focal soft tissue 
swelling.

In February 2005, the appellant was seen for a podiatry 
consultation.  The appellant reported having inserts from an 
outside podiatrist that helped relieved the pain.  The 
appellant reported only being able to walk for ten minutes 
without the inserts before the pain stops her.  She reported 
she could only work a couple of hours before her left foot 
began to hurt enough to require some manipulation to 
continue, even with the inserts.  She reported that the 4th 
toe on the left foot was numb, with the 2nd and 3rd toes 
becoming numb after being on her feet.  Neurological testing 
was normal.  The appellant had 4/5 muscle strength, without 
asymmetry, clubbing or cyanosis.  The appellant had no open 
lesions and vascular testing was normal with pulses 2/4, 
capillary fill time of three seconds and no edema.  A top 
cover was added to the inserts.  

The appellant was seen again in April 2005.  Her complaints 
and physical findings were identical to the February 2005 
note.  The appellant again stated that the inserts were only 
helping minimally.  She stated that a grinding feeling had 
diminished with the top cover.  The appellant reported that 
she would be going on a camping and hiking trip in a few 
weeks.  The appellant received a lidocaine injection.  

The appellant obtained shoe inserts through VA in September 
2006.  The examination was short, noting no open lesions, and 
intact vascular and neurological findings.

The appellant began complaining of heel pain in January 2007.  
She was seen for a podiatry consult in February 2007.  The 
appellant complained of painful neuroma.  No open lesions or 
macerations were noted.  The appellant indicated that prior 
injections for the neuroma had provided relief for only about 
1.5 weeks.  Her orthotics were modified.  She was seen for a 
second follow-up for her feet in May 2007.  The appellant 
reported that she continued to wear inserts with her shoes 
with some relief.  She continued to have pain with narrow 
shoes and after standing for long periods.  Otherwise, no 
significant pain and no new complaints were noted.  The 
appellant had some erythema (redness) on the bilateral fifth 
metatarsal heads, laterally.  No open lesions or macerations 
were noted.  The appellant had a palpable Mulder's click in 
the left foot and was negative for edema and pain on side to 
side metatarsal compression.  

In October 2007, the appellant was provided a back evaluation 
which also discussed her feet.  The appellant's gait did not 
appear antalgic, but intoeing was noted bilaterally.  The 
examiner indicated that suggested femoral anteversion.  The 
appellant had moderately high arches, with prescribed 3/4 
length orthotics, which appeared appropriate.  

The appellant was seen for a December 2007 VA examination.  
The appellant indicated that she has intermittent pain in her 
aches with overuse which she rated as 9 out of 10.  This 
occurred with prolonged standing or walking.  There was no 
pain with manipulation.  There were no abnormal callosities 
or other deformities of the feet.  There was no varus or 
valgus angulation of the os calcis in relationship to the 
long axis of the tibia or fibula.  There was no abnormal shoe 
wear.  The appellant had numbness between her third and 
fourth toes, consistent with a previously diagnosed Morton's 
neuroma.  The appellant indicated that she used orthotic 
inserts everyday, all day, in all footwear.  She had no 
limitations on her work or recreational activities.  She 
walked without limitations.  

Much of the appellant's complaints during treatment and 
examination relate to numbness of the toes, diagnosed as a 
Morton's Neuroma.  The appellant is not presently service 
connected for Morton's Neuroma.  As a result, the Board 
cannot grant a compensable rating based on those symptoms.  
See Mittleider v. West, 11 Vet. App. 181 (1998) (When it is 
not possible to separate the effects of the service-connected 
condition from a nonservice- connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).

The Board finds that the appellant's left foot fallen arch is 
manifested by no more than mild disability.  The appellant 
does not have weight-bearing line over or medial to the great 
toe as a result of the fallen arch.  The appellant does not 
have inward bowing of the tendo achillis, or other objective 
evidence of a deformity, pronation or abduction, evidence of 
swelling, or callosities.  The appellant had a single finding 
of intoeing and femoral anteversion, indicating a hip 
problem.  She also had a single finding of heel eversion, 
which was not replicated on any other exam and occurred 
before the effective date of service connection.  The 
appellant does have pain on manipulation and use of the feet.  
There is evidence of relief with the use of orthotic inserts, 
without abnormal shoe wear.  The evidence shows that the 
appellant has one of the criteria necessary for a 
"moderate" disability and none of the criteria for a 
"severe" disability during the period on appeal.  The Board 
finds that the appellant's complaints of pain on use, relief 
with inserts and lack of objective changes or abnormal use of 
the foot are more like the criteria for a "mild" than a 
"moderate" or "severe" disability.  The criteria for an 
initial compensable rating for fallen arches of the left foot 
are not met.  See 38 C.F.R. § 4.71a, DC 5276, supra.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The 
appellant's complaints of pain and relief with orthotics are 
a part of the schedular criteria which have been applied in 
this case.  A grant under the DeLuca criteria would have the 
effect of pyramiding the symptomatology under different 
categories.  A compensable rating under the DeLuca criteria 
is not warranted.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's left foot fallen 
arch disability is not inadequate.  The appellant complains 
of pain on use, which is clearly contemplated in the 
schedular criteria.  The main complaints appear related to a 
non-service connected disability.  It does not appear that 
the appellant has an "exceptional or unusual" disability; 
she merely disagrees with the assigned evaluation for her 
level of impairment.  In other words, she does not have any 
symptoms from her service-connected disorder that are unusual 
or are different from those contemplated by the schedular 
criteria.  The available schedular evaluations for that 
service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board has considered the 
possibility of staged ratings.  The Board, however, concludes 
that the criteria for a compensable rating have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's increased rating claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a fallen arch of the 
right foot is denied.

Entitlement to an initial compensable rating for a fallen 
arch of the left foot is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


